269 F.2d 242
Novera Herbert SPECTOR, Appellant,v.Neil McELROY, individually and as Secretary of Defense, et al., Appellees.
No. 14615.
United States Court of Appeals District of Columbia Circuit.
Argued February 3, 1959.
Decided July 16, 1959.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, Judge.


1
Mr. David I. Shapiro, Washington, D. C., with whom Mr. Gerhard P. Van Arkel, Washington, D. C., was on the brief, for appellant.


2
Mr. Bernard Cedarbaum, Atty., Dept. of Justice, for appellees.


3
Asst. Atty. Gen. George C. Doub and Messrs. Samuel D. Slade, Howard E. Shapiro and David N. Webster, Attys., Dept. of Justice, were on the brief for appellees.


4
Mr. Morton Hollander, Atty., Dept. of Justice, also entered an appearance for appellees.


5
Before EDGERTON, BAZELON and BASTIAN, Circuit Judges.


6
PER CURIAM.


7
The judgment of the District Court is reversed. Greene v. McElroy, 79 S. Ct. 1400.